Citation Nr: 1644482	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for adjustment disorder with dysthymia. 


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had qualifying (honorable) active duty service from June 2008 to June 2009.  She also had a non-qualifying (other than honorable) period of service from June 1991 to October 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Board hearing to be conducted at the RO.  See September 2012 VA Form 9 (Appeal to Board of Veterans' Appeals).  A hearing was scheduled for May 5, 2016, and she failed to appear.  However, upon further review, the Board has determined that the Veteran's address has changed and that all notices pertaining to the hearing were sent to a former address.  

VA correspondence sent to the Veteran's former address (a Post Office box in Dowagiac, Michigan) was being returned to VA as undeliverable as early as August 2014.  Hearing notice letters dated February 5, 2015, September 29, 2015, November 5, 2015, and February 5, 2016, were all sent to this address.  Notably, the March 29, 2016, letter containing the date, time, and place to appear for the Board hearing was also sent to this address.  

However, the May 11, 2016, letter notifying the Veteran that her case was being formally placed on the Board's docket was sent to a new address.  This new address is now the address of record in the Veterans Appeals Control and Locator System (VACOLS).  That system shows that the address field was last updated on May 11, 2016.  

While the Veteran has a duty to keep VA apprised of her whereabouts, it cannot be determined from the Board's review that the delay in updating VA's systems can be attributed to a failure on her part to timely notify VA of her address change.  The benefit of the doubt on this question must be resolved in her favor.  

It is reasonable to conclude that the Veteran never received notice of the time and place to appear for the requested Board hearing.  She has not withdrawn her request for a hearing.  Indeed, when contacted by her representative in November 2016, she indicated that she still wished to attend the hearing.  Therefore, to ensure due process is provided in this case, the Board finds that she should be provided another opportunity to attend a Board hearing.  

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled in accordance with the docket number of this appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


